Citation Nr: 1311274	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for diabetes mellitus.
 
4.  Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1978 and from December 1979 to October 1999.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and contained in the Veteran's Virtual VA file.  

The Board notes that the Veteran had sought higher ratings for her service-connected asthma, TMJ disorder, hypertension, right salpingo-oophorectomy, and left breast surgery residuals.  However, upon the issuance of a statement of the case in September 2011, a timely substantive appeal was not received with respect to those issues.  Thus, the appeal was not perfected for these issues, and no further consideration is necessary at this time.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  However, aside from the January 2013 hearing transcript, no new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the appeal is warranted.  

The record suggests that there may be outstanding private treatment records.  In this regard, the Veteran indicated in an April 2004 VA Form 21-526 that she received treatment at Crawford Long Hospital in Atlanta, Georgia, and the Medical College of Georgia.  The record contains a single page from Crawford Long Hospital consisting of a December 1981 prescription record.  However, there are no records from the Medical College of Georgia in the file, and it does not appear that the RO requested records from either facility.

Similarly, the Veteran testified at the January 2013 hearing that she receives treatment at the Atlanta Diabetes Association.  Hearing Transcript, p. 9.  She also stated that she was diagnosed with diabetes mellitus in February 2000, which would have been within a year of her discharge from service, at DeKalb Medical Center.  Id. at 10-11.  The Veteran further indicated that she receives treatment at Atlanta Sports Medicine for her shoulder. Id. at 14.  At present, the record does not contain records from the Atlanta Diabetes Association or Atlanta Sports Medicine.  There are records from DeKalb Medical Center, but they are not dated from 2000 and do not pertain to diabetes mellitus.

These outstanding private medical records may be relevant to the claimed disorder.  Therefore, an attempt should be made to obtain and associated them with the claims file.  

In addition, the Board finds that a VA examination and medical opinion are necessary for the Veteran's claim for service connection for residuals of a stroke.   The Veteran contends that she suffered from a stroke during service.  Her service treatment records do not document her as having had a stroke, but they do show that she had Bell's palsy from approximately January 1982 to September 1982.  Moreover, at the January 2013 hearing, the Veteran testified that she currently suffers from slurred speech, sagging of the face, dry eyes, weakness of the arms, and pain down her right side.  Hearing Transcript, pp. 3-6.  

The Veteran did not report such symptoms during a November 2004 VA examination.  Rather, the examiner noted that she did not suffer from seizures, recurring headaches, or dizziness; required no treatment for the condition; and had no functional impairment.  The examiner found no residuals of a stroke or Bell's palsy on examination.  

In light of the Veteran's hearing testimony, the Board finds that a VA examination should be conducted to assess the nature and etiology of any current complaints and their relationship to her military service.  

The Board also finds that a VA examination should be afforded in connection with the claim for a bilateral foot disorder.  A November 2004 VA examiner diagnosed the Veteran with mild degenerative disease of the feet and status-post right fourth hammer toe repair.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a foot disorder.  However, there are records dated in February 2000, shortly after her discharge, that show treatment for hammertoe.  Given this proximity to service, the Board finds that an examination is and medical opinion are needed to adjudicate the claim.

Lastly, the Board notes that the November 2004 VA examiner diagnosed the Veteran with a right shoulder strain.  Although her service treatment records are negative for any complaints, treatment, or diagnosis of a right shoulder disorder, she told the examiner that the condition existed for 10 years, which would have been during service, and that she believes it was incurred as a result of the constant moving of heavy parts while she was in the service.  However, the examiner did not provide any medical opinion addressing whether there may be a relationship between her current diagnosis and her military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for the following treatment records:

a.  Crawford Long Hospital in Atlanta, Georgia
b.  Medical College of Georgia
c.  Atlanta Diabetes Association 
d.  Atlanta Sports Medicine
e.   DeKalb Medical Center (particularly, records from  
      2000 pertaining to diabetes)

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of stroke.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran's service treatment records show that she had Bell's palsy during her military service.  She also testified in January 2013 that she currently has slurred speech, sagging of the face, dry eyes, weakness of the arms, and pain down her right side. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify the Veteran's current symptoms and state whether it is at least as likely as not that the Veteran currently has any residuals of a stroke or Bell's palsy that are related to her military service, including her symptomatology therein. 

The examiner should also provide an opinion addressing whether it is at least as likely as not that the Veteran suffers from a neurological disorder that was caused or aggravated (permanently made worse) by any service-connected condition, including hypertension. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran has claimed that she developed a foot disorder due to wearing boots in service.  She was also noted to have a hammertoe in February 2000, which would have been shortly after her military service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current foot disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to her military service, including wearing boots therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran has claimed that she developed a right shoulder disorder in service as a result of her constant moving of heavy parts.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to her military service, including the constant moving of heavy parts therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
  
6.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

7.  Thereafter, the RO/AMC should readjudicate the claims. If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


